Citation Nr: 1711551	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from August 15, 2008 to May 12, 2016, and in excess of 70 percent from May 13, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 17, 2014.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986 and from February 1988 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the September 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating from May 20, 2011.  The Veteran submitted an April 2012 notice of disagreement (NOD) with the initially assigned rating.  Thereafter, in the March 2013 rating decision, the RO increased the Veteran's rating to 50 percent and also assigned an earlier effective date for the 50 percent rating to May 21, 2009.

In a June 2015 rating decision, the RO granted a TDIU effective June 17, 2014.

The case was before the Board and it issued an April 2016 decision granting an earlier effective date to August 15, 2008 for the award of service connection for PTSD.  The Board also remanded the issues of an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU prior to June 17, 2014.

Thereafter, while the case was in remand status, the RO issued a June 2016 rating decision increasing the Veteran's PTSD rating to 70 percent effective May 13, 2016.  Although throughout the appeal higher ratings have been assigned by the RO for service-connected PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).



FINDINGS OF FACT

1.  From the award of service-connection of PTSD to June 14, 2011, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.

2.  From June 15, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment is not shown during the appeal.

3.  The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation since January 8, 2013.


CONCLUSIONS OF LAW

1.  Since the award of service connection to June 14, 2011, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Since June 15, 2011, the criteria for a 70 schedular rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  Effective January 8, 2013, but not earlier, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Initial Rating for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts and Analysis

A May 2008 VA treatment record from before the effective date of service connection indicated the Veteran reported severe emotional problems as a result of his experiences during the Gulf War.  The examiner indicated symptoms of hypervigilance, anxiety, depression, irritability with a poor frustration tolerance.  No suicidal or homicidal ideation was noted and no delusions or hallucinations were found.  A GAF score of 50 was noted.  An August 2008 VA treatment record indicated the Veteran suffered frequent nightmares and intrusive memories, as well as poor frustration tolerance.  The examiner assigned a reduced GAF score of 45, indicating serious symptoms.  The treatment record noted no suicidal or homicidal ideation.

A June 2009 VA treatment record noted anxiety, sleep difficulties and nightmares, as well as symptoms of depression with no suicidal ideation.  A July 2009 record also noted no suicidal or homicidal ideation.  Additionally, a May 2011 VA treatment record similarly indicated symptoms of anxiety and depression, flashbacks and nightmares, as well as poor frustration and tolerance.  The May 2011 examiner also indicated no suicidal or homicidal ideation.

The Veteran was afforded a June 2011 VA examination in which the Veteran reported difficulty in social relationships, including episodes of "road rage."  He reported that he did not go out much and mostly stayed at home.  The examiner noted more significant PTSD symptoms, including past suicidal ideation but with no intent or plan.  The Veteran indicated nightly sleep impairment, including waking up in a sweat, intrusive memories or flashbacks, as well as avoidance of thoughts, feelings or conversations related to military experiences.  The Veteran further reported diminished interest, hypervigilance, as well as increased irritability and outbursts of anger.  The examiner noted the Veteran's PTSD symptoms had significantly negatively impacted his social, occupational and emotional functioning, his interpersonal relationships, as well as his leisure and recreational activities. 

While significant PTSD symptoms were noted by the June 2011 VA examiner, he also indicated the Veteran's thought process was logical, no symptoms of delusions or hallucinations were found, he was adequately groomed and dressed and was well oriented.  As noted, past suicidal ideation was indicated by the Veteran with no intent or plan and no homicidal ideation was found.  Further, a GAF score of 60 was indicated.

Following the April 2016 Board remand, the Veteran was afforded a May 2016 VA examination to determine the current nature and severity of his PTSD.  The examiner concluded the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further noted the Veteran suffers from distressing memories and dreams, avoidance, diminished interest, feelings of detachment, irritability, angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, concentration problems and ongoing sleep disturbances.  She additionally noted symptoms of depression, suspiciousness, near continuous panic or depression, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

The examiner stated the Veteran was adequately groomed and casually dressed and that he made good eye contact throughout the interview.  His speech and thoughts were normal, his mood was irritable, his affect congruent and he denied suicidal ideation but stated that sometimes he gets tired and thinks about "giving up."  The examiner noted the Veteran's symptoms have worsened since the last VA examination in 2011 and were most likely triggered by the increased stress involved with caring for his sick mother.  She stated the Veteran's symptoms, including irritability and aggressive behavior, would interfere with his ability to function in a work environment.  She further noted his symptoms most likely interfered with his ability to function in a work environment, prior to June 2014.

VA treatment records continued to show general treatment for PTSD with anxiety, but the records do not include the comprehensive assessments as detailed in the VA examination reports.

Based on the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted from June 15, 2011, the date of the VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that it was at this point rather than the May 2016 VA examination that a factually ascertainable increase to 70 percent was shown.  However, no increased rating above 50 percent is warranted prior to June 15, 2011 and at no point throughout the appeal did the Veteran's PTSD manifest symptoms of total occupational and social impairment to warrant a 100 percent rating.

The Board notes that at no point prior to June 15, 2011, do the Veteran's symptoms demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent.  Several PTSD symptoms were reported, including hypervigilance, anxiety, depression, irritability and sleep difficulty with nightmares.  However, evidence supports that the Veteran worked for the U.S. Postal Service as a mail handler until January 2013.  Further, no suicidal or homicidal ideation was noted at any point during this period.

The Board acknowledges in the May and August 2008 records, a VA physician indicated GAF scores of 50 and 45 respectively, indicative of serious symptoms.  However, there was not a thorough rationale provided by the physician as to why a GAF score of 50 was reported in May 2008 or why the score was reduced to 45 in August 2008.  Further, the subsequent June 2011 VA examiner provided a GAF score of 60 and no suicidal ideation or significant impairment was found prior to June 15, 2011, which appears to be more representative of the impairment level.  Accordingly, a higher 70 percent rating is not appropriate prior to June 15, 2011, as occupational and social impairment with deficiencies in most areas are not shown or approximated by the evidence of record.

As indicated above, the Board finds an increased rating to 70 percent is indicated based on the June 2011 VA examiner, when affording reasonable doubt to the Veteran.  The Board determines the June 2011 opinion noted an increase in the type and severity of the Veteran's symptoms and that such symptoms had a significant daily effect on his social and occupational functioning.

The examiner concluded the Veteran's chronic PTSD symptoms significantly negatively impacted his social, occupational and emotional functioning, as well as his interpersonal relationships and leisure and recreational activities.  This opinion is highly probative to support an increase in the Veteran's PTSD symptoms.  The Board notes symptomatology should be the primary focus when deciding entitlement to a given disability rating, however, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).   Thus, the Board concludes that the 70 percent rating is warranted from the date of the VA examination, June 15, 2011.

While the evidence supports an increased rating to 70 percent from June 15, 2011, an even greater increase to a 100 percent rating is not supported.  There is no indication of a gross impairment in thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to others.  He did express some past suicidal ideation to the June 2011 examiner but with no intent or plan, and it was in the past.  Further, the May 2016 VA examiner indicated no suicidal ideation, however, it was noted the Veteran sometimes gets tired and thinks about "giving up."

The Board notes two VA examinations support the symptoms the Veteran exhibits do not manifest to a level of total occupational and social impairment.  The Veteran maintained consistent full-time employment until January 2013.  As noted above, while there were noted May and August 2008 GAF scores of 45 and 50, there was a later score of 60 in the June 2011 VA examination.  Thus, overall the GAF scores do not reflect total impairment.  Therefore, a 100 percent rating is not warranted as total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increase to 70 percent since June 15, 2011.

In sum, the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to June 15, 2011; when resolving reasonable doubt, the evidence supports a rating of 70 percent, but not more, for the Veteran's PTSD from June 15, 2011; there is no additional doubt to be resolved; and an even higher rating for PTSD is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


II.  A TDIU prior to June 17, 2014

As noted above, in the June 2015 rating decision, the RO granted a TDIU for the Veteran with an effective date of June 17, 2014.  Entitlement to a TDIU prior to June 17, 2014 is currently the issue before the Board.

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for a TDIU for the period in time since he stopped working.

On his June 2014 initial application for entitlement to a TDIU, the Veteran reported that he became too disabled to work on January 8, 2013.  His application for Social Security Administration benefits also indicated that he had been unemployed since January 8, 2013, and the Veteran reported that his PTSD, along with other disabilities, prevented him from working.

As such, the Board previously found the record raised a claim of entitlement to a TDIU prior to June 17, 2014, in connection with the increased rating PTSD claim on appeal.  In April 2016, the Board remanded the TDIU issue as it was inextricably intertwined with the PTSD claim.  

Thereafter, the Veteran was afforded a May 2016 VA examination which addressed the Veteran's employability prior to June 17, 2014.  As indicated above, the examiner stated the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She further stated the Veteran's symptoms, including difficulty getting along with people, chronic avoidance behavior, frequent panic attacks, poor motivation and depressed mood, irritability and aggressive behavior, would interfere with his ability to function in a work environment.  She reiterated "These difficulties most likely interfered with his ability to function in a work environment prior to June 2014."

Additionally, the Board notes the June 2011 VA examiner indicated the Veteran's PTSD symptoms have significantly negatively impacted his social, occupational and emotional functioning, his interpersonal relationships, as well as his leisure and recreational activities.

The Board notes the Veteran reported to the May 2016 examiner that he stopped work in January 2013 after over 16 years as a mail handler for the U.S. Postal Service.  Further, he indicated his retirement was due to a sprained shoulder and a broken ankle.  However, the Board finds based on the VA examination opinions of record, and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU was warranted from January 8, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As detailed above, the Veteran's PTSD has not resulted in total occupational and social impairment.  However, in this case, when resolving reasonable doubt in the Veteran's favor, and with consideration of his PTSD and other service-connected disabilities, the Board finds that the evidence establishes that his service-connected disabilities are of such a severity to render the Veteran unable to secure or follow a substantially gainful occupation from January 8, 2013, the date the evidence shows he was no longer employed in above-marginal employment.  Therefore, the evidence is in favor of the claim, and thus, a TDIU is warranted from January 8, 2013, which represents a full grant of the benefit sought for this issue.




	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 50 percent for PTSD, prior to June 15, 2011, is denied.

A rating of 70 percent for PTSD, but not higher, is granted from June 15, 2011, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted from January 8, 2013, but not earlier, subject to the laws and regulations governing the payment of monetary awards.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


